IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0047
                              Filed October 14, 2015


IN RE THE MARRIAGE OF STACIA M. MEIEROTTO
AND RYAN E. MEIEROTTO

Upon the Petition of
STACIA M. MEIEROTTO,
      Petitioner-Appellant,

And Concerning
RYAN E. MEIEROTTO,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Des Moines County, Michael J.

Schilling, Judge.



       A former wife appeals the child custody provisions of the decree dissolving

her marriage. AFFIRMED.




       Andrew B. Howie of Hudson, Mallaney, Shindler & Anderson, P.C., West

Des Moines, for appellant.

       Marlis J. Robberts of Robberts, Kirkman & Engler, L.L.L.P., Burlington, for

appellee.



       Heard by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                          2


POTTERFIELD, Judge.

       Stacia Meierotto appeals from the child custody provision of the decree

dissolving her marriage to Ryan Meierotto. She contends the district court erred

in placing the parties’ two children—a daughter, born in June 2009, and a son,

born in September 2011—in the parents’ joint physical care. She asks that this

court modify the decree by placing the children in her physical care and

remanding for further proceedings concerning visitation and child support. Upon

our de novo review of the record and considering the trial court’s careful and

thoughtful analysis, we affirm the decree in its entirety.

I. Background Facts and Proceedings.

       Stacia and Ryan were married in 2008. They lived in the Des Moines area

until 2012, when they decided to return to southeast Iowa where each had grown

up and had extended family. Ryan took a position working for Lee County Bank

and Trust in Fort Madison. The family moved to Burlington and began planning

to build a home in the Danville Community School District where Stacia had

attended school and Stacia’s mother had taught for over thirty years. Stacia

found full-time employment in mid-February 2013 with Orascom in Wever, Iowa.

       Stacia filed for divorce on September 27, 2013, seeking physical care of

the children. Ryan answered and requested the children be placed in the parties’

joint physical care.   In October, she filed an application for protective order,

asserting Ryan had physically abused her. On November 4, 2013, the parties

entered into a protective order by consent pursuant to which Stacia was granted

possession of the rented marital residence, Stacia was granted temporary

physical care of the children, and Ryan was granted parenting time on alternate
                                           3


weekends from Friday evening to Monday morning and on every Wednesday

and Thursday evening.

         In April 2014, Stacia filed a motion to modify the protective order, noting

she “expects to be offered employment in the Tampa, Florida area. It is in the

best interests of the children to relocate with her to Florida while adjusting

[Ryan’s] visitation contact and costs of transportation.” She asked that the court

allow “relocation communication.” Ryan responded and asked that the protective

order be dismissed. He also filed a motion for a temporary injunction prohibiting

Stacia from relocating the children until further order of the court.1 On May 5,

2014, the court modified the November 4, 2013 consent order to allow

communication between the parties and noting the parties agreed that neither

would “permanently move the children outside the State of Iowa without further

order of the court.”

         Trial was held July 9. On November 18, 2014, the court filed its findings of

fact, conclusions of law, and decree in which it concluded joint physical care was

in the children’s best interests. The court ordered alternating weeks of care and

set child support.

         In ruling on Stacia’s posttrial motion for enlarged findings, the court stated

in part:

                 The court first notes that it did not block Stacia’s move to
         Florida, as she states. Stacia testified that if the court determined
         that a shared care arrangement best served the needs of the
         children, she intended to stay in Iowa. The court made the custody
         determination not to reward or punish either party, but because the
         court concluded the children would better achieve their full potential
         living in a shared custody arrangement with each parent.

1
    Trial was scheduled for July 2014.
                                          4


       Stacia appeals.

II. Scope and Standard of Review.

       Our review of child custody proceedings is de novo. In re Marriage of

Hansen, 733 N.W.2d 683, 690 (Iowa 2007). “We give weight to the findings of

the district court; especially to the extent credibility determinations are involved.”

Id.

III. Analysis.

       Stacia argues the court should have awarded her physical care of the

children, citing as the principal argument against joint physical care the children’s

history in which Stacia acted as primary caregiver. She also contends she and

Ryan are not able to communicate effectively and have a high degree of conflict.

Moreover, Stacia asserts the court’s granting of joint physical care “wrongly

emphasizes geography over the parent-child relationship.”           She argues the

children’s best interests lie in placing physical care with her.

       Pursuant to Iowa Code section 598.41(2) (2013), “On the application of

either parent, the court shall consider granting joint custody in cases where the

parents do not agree to joint custody.” Ryan requested joint physical care of the

children. When determining whether joint physical care is appropriate, “our case

law requires a multi-factored test where no one criterion is determinative.”

Hansen, 733 N.W.2d at 697.

              We continue to believe that stability and continuity of
       caregiving are important factors that must be considered in custody
       and care decisions. . . . All other things being equal, however, we
       believe that joint physical care is most likely to be in the best
       interest of the child where both parents have historically contributed
       to physical care in roughly the same proportion. . . . A second
       important factor to consider in determining whether joint physical
                                          5


       care is in the child’s best interest is the ability of spouses to
       communicate and show mutual respect. . . . Third, the degree of
       conflict between parents is an important factor in determining
       whether joint physical care is appropriate. . . .
               ....
               A fourth important factor in determining whether joint
       physical care is in the best interest of the children, particularly when
       there is a turbulent past relationship, is the degree to which the
       parents are in general agreement about their approach to daily
       matters.

Id. at 696–99 (internal citations omitted).

       Each case is unique and must be considered upon its peculiar

circumstances. Id. at 699; In re Marriage of Weidner, 338 N.W.2d 351, 356

(Iowa 1983). “The children’s best interest is the ‘controlling consideration.’” In re

Marriage of Hoffman, 867 N.W.2d 26, 32 (Iowa 2015) (citation omitted); accord

Hansen, 733 N.W.2d at 695.

       As is evident from the following excerpt from the thoughtful, deliberate,

and extensive findings in the decree, the trial court carefully considered all

relevant factors:

               The Court strongly believes that both Meierotto children
       have a deep and abiding attachment to their parents. Similarly, the
       Meierotto children have strong attachments to their maternal and
       paternal grandmothers, and to their paternal uncle Brad. Stacia’s
       father has also been a regular and positive influence in the lives of
       his grandchildren. These attachments are vitally important to the
       long-range best interests of the children.
               The children also enjoy an established routine at Apple
       Blossoms daycare and an emotional attachment with Jodi Norton.
       This routine and the attachment are important to their sense of
       security. As noted, Ms. Norton credibly testified that the Meierotto
       children would be “devastated” if their contact with the father,
       grandparents, and extended family were disrupted.
               The Court concludes that the children’s best interests will not
       be served by substantially curtailing their emotional attachment to
       their father and extended family. Even though Stacia has been the
       primary caretaker, her plan to uproot the children and move to a
       distant place where neither she nor the children have family or
                                  6


roots or a support system is inconsistent with the emotional stability
of the children. The Court strongly believes that Stacia’s plan is not
in the best interests of the children.
        The pathway to Stacia’s decision to marry Mr. Gaa and
relocate to Florida warrants examination and analysis. She agreed
to sign a one-year lease in a strange place with a man she knew
about a year while her dissolution of marriage case was pending.
Two months later or so, Stacia accepted Mr. Gaa’s proposal of
marriage before her second marriage was dissolved. Mr. Gaa’s
marriage of some 30-plus years had just ended when he proposed
to Stacia. . . . The Court believes that the interest of the children
will be best served by a custody arrangement that allows them
close, regular, and ongoing physical and emotional contact with
both of their parents and the extended family on both sides. To
grant Stacia physical care of the children knowing that she intends
to remove them from their roots and the wellspring of their
emotional stability is inconsistent with the best interest of the
children. Thus, the Court believes that a shared care arrangement
is consistent with the first Hansen factor.
        The second Hansen factor is the ability of the parents to
communicate and show mutual respect. Under this factor, the
Court is looking for evidence of “lack of trust,” controlling behavior,
“domineering attitude,” hostility, and domestic abuse. When such
evidence exists, it may pose a significant impediment to effective
co-parenting.
        ....
        A single incident of domestic abuse does not necessarily
establish a “history of domestic abuse” under section 598.41(3)(j).
In re Marriage of Forbes, 570 N.W.2d 757, 760 (Iowa 1997). The
greater weight of the credible evidence demonstrates that both
Ryan and Stacia have called the other inappropriate names. Most
certainly, Ryan was verbally abusive to Stacia with his name-
calling. Likewise, both parties have been aggressive toward the
other. Each has lost control of his or her emotions. Neither party
was completely willing to acknowledge these shortcomings from the
witness stand. The court cannot conclude that a history of
domestic abuse has been shown in this case.
        Some, but not all, of the conflict between the parties
occurred as their marriage was crumbling and one or both of them
felt powerless to control the breakdown. Their occasional improper
conduct should not “trump the overall parenting characteristics” of
the parties exhibited over several years. . . .
        ....
        Since the parties separated, they have been able to manage
the affairs of the children quite well. For the most part, Stacia and
Ryan communicate by email about the children. . . . For the
majority of their married life, both before and after children, Ryan
                                        7


      and Stacia effectively communicated and demonstrated mutual
      respect, love, and loyalty to each other. The court believes they will
      revert to this pattern of behavior in short order once a final decree
      of dissolution of marriage is entered. Under the second Hansen
      factor, shared care can work for the Meierotto children.
              The third Hansen factor is the degree of conflict between the
      parties. A history of discord between the parents suggests that
      joint care is not likely to work. This is because of the “substantial
      and regular interaction” required of parents in a shared-care
      arrangement. 733 N.W.2d at 698-99. A consideration under this
      factor must be whether one parent objects to shared care. Here,
      Stacia objects to shared care. Our appellate court has ruled that
      one parent may not exercise veto power over whether a court
      grants shared care. In re Marriage of Bolin, 336 N.W.2d 441, 446
      (Iowa 1983). Yet, a lack of mutual acceptance of joint physical care
      can be an indicator of instability in the relationship of the parents
      that may impair the successful exercise of shared physical care.
              For the majority of Stacia and Ryan’s [eight-]year marriage,
      they enjoyed a good, healthy marriage. There is no extended
      history of marital discord. Stacia’s resistance to a shared-care
      arrangement is based in some measure, but not exclusively, on her
      decision to remarry and relocate. In the court’s judgment, a
      shared-care arrangement is consistent with the third Hansen factor.
              The final Hansen factor is the degree to which the parents
      are in general agreement about their approach to daily matters.
      The court is looking for evidence of agreement about child-rearing
      practices such as discipline, academic performance, and values.
      Parents must generally be operating from the “same page on a
      wide variety of routine matters” to maximize the likelihood that a
      joint physical care arrangement will succeed. Here, the parties
      have been able to consistently agree on child care, preschool,
      discipline, participation in extracurricular activities, the importance
      of regular contact with extended family, and other important issues.
      Significantly, the parties agreed that the children should attend the
      Danville School System. Ryan testified that he would purchase a
      home in the Danville School District so that the children could
      attend school there.
              The court concludes that a shared-care arrangement is
      consistent with all four Hansen factors. In the court’s opinion, a
      shared-care arrangement is the custody arrangement that will
      maximize the physical, emotional, and social best interests of the
      children.

      On appeal, Stacia emphasizes she was the primary caregiver and this

factor should have been given greater weight. We acknowledge Stacia was the
                                           8


primary caregiver—particularly when she was not employed outside the home.

However, that arrangement does not require an award of physical care to Stacia

because this is but one factor to be considered. The ultimate objective is to

place the children in the environment most likely to bring them to healthy

physical, mental, and social maturity. Hansen, 733 N.W.2d at 695. The trial

court provided cogent and convincing reasoning and arrived at a child custody

decision that was in the children’s best interests. Further commentary by this

court would serve no useful purpose. We affirm the decree order placing the

children in the parties’ joint physical care.

       AFFIRMED.